Citation Nr: 1436635	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

REMAND

The Veteran served on active duty from May 1985 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for DJD of the lumbar spine and awarded a 10 percent disability rating effective March 9, 2010.

In December 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the Veteran's hearing, he testified that he receives treatment for his back at the St. Charles County Community Based Outpatient Clinic (CBOC) and most recently presented for treatment one month before the hearing.  However, as the claims file only includes records from that facility dated up to July 2011, any additional records from such facility should be obtained.  The Veteran's representative also stated that any outstanding VA treatment records may be associated with a temporary file maintained at the RO.  Although the Board is not privy to any temporary files, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's service-connected degenerative joint disease of the lumbar spine since July 2011 from St. 

Charles County CBOC and from any other sufficiently identified VA facility or other care provider and associate those documents either with the claims file or the Virtual VA eFolder.  (If the Veteran identifies a private care provider, authorization for obtaining such records should be sought.)

If any such records are unavailable, the Veteran should be notified of the putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file.

2.  After completion of the above, review the expanded record and determine whether any additional evidentiary development is required such as an examination of the Veteran's back.  

3.  Thereafter, re-adjudicate the Veteran's claim for a higher rating.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

